Name: Council Regulation (EEC) No 4076/88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 88 Official Journal of the European : Communities No L 359/5 COUNCIL REGULATION (EEC) No 4076/88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 , totalling 53 000 tonnes expressed as boned or boneless meat, is hereby opened for 1989 and subsequent years. For the purpose of charging imports against that quota, 100 kilograms of unboned meat shall be taken to be equivalent to 77 kilograms of boned or boneless meat. 2. Under this Regulation, meat which at the time of the acceptance of the import declaration is presented in a frozen state shall be considered as frozen meat. 3 . Imports of the products in question which have been admitted under the benefit of another preferential tariff regime shall not be set off against the tariff quota. 4. Under the quota, the applicable duty of the Common Customs Tariff shall be 20 % . Article 2 1 . The quota of 53 000 tonnes shall be divided into two parts, one totalling 47 700 tonnes, divided between the Member States, and the other totalling 5 300 tonnes, the latter being administered subject to conditions determined in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805/68 . 2. The first part of 47 700 tonnes shall be subdivided into two parts, one of 32 850 tonnes, the other of 14 850 tonnes, broken down as follows between the Member States : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for 53 000 tonnes expressed in weight of boned or boneless frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 ; whereas that quota should therefore be opened for 1989 ; Whereas there should be a guarantee, in particular, of equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota, to all imports of the product in question, in all the Member States, up to the limit of the quota ; whereas, for pressing reasons of a technical and administrative nature preventing the immediate application of Community administration, the current system of administration based on allocation between the Member States should, nevertheless, be partially retained ; Whereas, for 1989 , the quota volume should be divided into two parts, the first part being divided betwen the Member States and the second being held as a reserve to which the Member States return any unused quantities of their shares ; whereas the allocation between the Member States must be made on a pro rata basis according to the requirements of the Member States, calculated, on the one hand, on the basis of statistical data relating to imports from third countries over a representative reference period, and, on the other hand, on the basis of the economic outlook for the quota year considered ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares allocated to the said economic union can be carried out by any one of its members ; Whereas the detailed rules for implementation of these special import arrangements must be taken in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), (') OJ No L 148 , 28 . 6 . 1968, p. 24. (4 OJ No L 198, 26. 7 . 1988, p. 24. Member States For the part of the quotatotalling 32 850 tonnes For the part of the quota totalling 14 850 tonnes Benelux 3 140,0 1 419,5 Denmark 306,5 138,5 Germany 6 665,5 3 013,5 Greece 990,5 448,0 Spain 916,0 . 414,0 France 4 781,0 2 161,5 Ireland 262,5 118,5 Italy 6 952,0 3 142,5 Portugal 449,5 203,0 United Kingdom 8 386,5 3 791,0 No L 359/6 Official Journal of the European Communities 28 . 12. 88 3. The amounts provided for in paragraph 2 which are not used up by 30 September 1989 shall be added to the second part of 5 300 tonnes. Article 4 Member States shall inform the Commission of the unused amounts of their shares at the end of the third quarter of 1989 . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . Article 3 1 . Member States shall take all necessary measures to guarantee to all operators concerned established on their territory free access to the shares allocated to them. 2. The recording of unused amounts referred to in Article 2 (3) shall be carried out, on the basis of imports declared for . customs purposes for entry into free circulation, at the end of the third quarter of 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Council The President Y. POTTAKIS